Citation Nr: 1813030	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  17-22 496	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an effective date prior to January 17, 2015, for the grant of service connection for posttraumatic stress disorder (PTSD).



ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from June 1967 to August 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2016 rating decision by the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for PTSD and assigned an initial rating of 70 percent, effective January 17, 2015.  

The appellant had been represented by an attorney; that attorney withdrew representation in November 2016 (prior to certification of this appeal to the Board).  The appellant has not submitted a new power of attorney since; accordingly, he is considered unrepresented at the present time.  38 C.F.R. § 14.631(f) (2017).   


FINDING OF FACT

On December 19, 2017, VA was notified that the Veteran died in December 2017.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. 
§ 20.1302 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran. 
38 C.F.R. § 20.1106 (2017).

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010(b) (2017).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C. § 5121A (2012); see 38 C.F.R. § 3.1010(a) (2017).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  
38 C.F.R. § 3.1010(b) (2017).


ORDER

The appeal is dismissed.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


